[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           MARCH 31, 2008
                             No. 07-14653
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                    D. C. Docket No. 07-00006-CR-KD

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

RICHARD HARRIS WALLEY,

                                                    Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                             (March 31, 2008)

Before BIRCH, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Richard Harris Walley, a probationer, appeals from his conviction for
possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1),

following a jury trial. On appeal, Walley argues that the district court erred in

denying his motion to suppress the firearm as the result of an illegal search. After

thorough review, we affirm.

      We apply a mixed standard of review to the denial of a defendant’s motion

to suppress, reviewing the district court’s findings of fact for clear error and its

application of law to those facts de novo. United States v. Lyons, 403 F.3d 1248,

1250 (11th Cir. 2005). We construe the facts in the light most favorable to the

party who prevailed below. United States v. Muegge, 225 F.3d 1267, 1269 (11th

Cir. 2000) (citation omitted). We also may affirm the district court’s judgment on

any ground that finds support in the record. United States v. Mejia, 82 F.3d 1032,

1035 (11th Cir. 1996).

      Walley argues that the search of his home was suspicionless, and there was

no Alabama statute authorizing such a search, so the district court erred in relying

on the Supreme Court’s decision in Samson v. California, 547 U.S. 843, 847, 126
S. Ct. 2193, 2196 (2006), which interpreted a California statute allowing

suspicionless searches of parolees and their property. He further argues that his

probation agreement did not state that he agreed to suspicionless searches, so the

district court also erred by relying on our unpublished opinion in United States v.



                                         2
Stewart, 213 F. App’x 898 (11th Cir.), rehearing en banc denied by __ F.3d __

(11th Cir. Mar 22, 2007). Additionally, Alabama regulations for probation officers

require “reasonable grounds” to support a search of a probationer’s home. Walley

concedes that the Supreme Court may have abandoned a suspicion requirement for

the search of a probationer’s house where there was no statutory authority for the

search and the probationer waived Fourth Amendment protection. Walley claims,

however, that he was still entitled to some Fourth Amendment protection.

      Although the facts of this case are distinguishable from those in Samson and

Stewart -- the cases on which the district court based its decision -- we can affirm a

district court’s judgment on any grounds supported by the record. Mejia, 82 F.3d

at 1035. In United States v. Yuknavich, 419 F.3d 1302, 1310-1311 (11th Cir.

2005), we upheld a district court’s denial of a probationer’s motion to suppress

where his probation certificate did not explicitly require him to submit to

warrantless searches. We employed the Supreme Court’s test in United States v.

Knights, 534 U.S. 112, 122 S. Ct. 587, 151 L. Ed. 2d 497 (2001), which required us

to balance the intrusion upon a probationer’s privacy with the degree to which the

intrusion is necessary for the promotion of the government’s legitimate interest in

supervising probationers.    Yuknavich, 419 F.3d at 1309.        We stated that the

government had a “considerable interest” in supervising probationers and that



                                          3
Yuknavich, who was on probation for distributing material involving child

pornography, had a “greatly reduced expectation of privacy in his computer.” Id.

at 1309-11. We thus determined that even though the certificate lacked an explicit

condition allowing warrantless searches and Georgia did not have a regulation

requiring Yuknavich to submit to warrantless searches, probation officers did not

need more than “reasonable suspicion” to conduct a search of the probationer’s

computer. Id. at 1310-1311. Reasonable suspicion consists of “a sufficiently high

probability that criminal conduct is occurring to make the intrusion on the

individual’s privacy interest reasonable.” Id. at 1311 (citation omitted).

      Here, as in Yuknavich, there is no applicable state law authorizing

warrantless searches, and Walley’s probation agreement did not expressly allow

them, although the agreement did provide that he would be subject to searches “at

any time, day or night.” Yuknavich therefore applies to this case, and we must

determine whether on this record, the probation officer had a “reasonable

suspicion” to conduct a search of Walley’s home. The record shows, and Walley

concedes, that after a traffic stop, Walley and his wife were arrested for possession

of marijuana. It is also undisputed that at the time of the traffic stop, Walley was

on probation for the distribution of marijuana, and was barred by the terms of his

probation from having contact with illegal drugs. Undisputed testimony from the



                                          4
suppression hearing further reveals that it was Walley’s probation officer, Gene

Whitson, who searched his home. Specifically, Whitson testified that the police

department contacted him on the day of Walley’s arrest to relay that Walley was

being held in jail for possession of marijuana. Whitson then picked up Walley and

took him and two police officers to his residence for the search. At the residence,

Walley showed Whitson where his room was, and upon searching the room,

Whitson and the two officers discovered a two-ounce bag of marijuana and a rifle.

At that point, the search was discontinued and a search warrant for the residence

was then obtained, but no other contraband was found.

      In short, when the probation officer was informed that Walley and his wife

had been arrested for possession of marijuana -- the very same contraband Walley

was on probation for distributing -- there was a “sufficiently high probability” that

illegal contraband could be found at Walley’s home. Yuknavich, 419 F.3d at 1311.

Accordingly, we agree that the probation officer had the requisite “reasonable

suspicion” to support the search of Walley’s home, and we affirm the denial of the

motion to suppress.

      AFFIRMED.




                                         5